DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DANIEL GUADALUPE,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2207

                              [March 11, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 502014CF012921.

  Daniel Guadalupe, Bonifay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, KLINGENSMITH, and KUNTZ, JJ., concur.


                          *          *           *

  Not final until disposition of timely filed motion for rehearing.